 In theMatter.of KEINER-WILLIAMSSTAMPINGCO.andINTERNATIONALASSOCIATION OF MACHINISTS,LODGE 295,DISTRICT15, A. F. OF L.CaseNo. R-3148.-Decided October 209, 1941.Jurisdiction:milk can and sheet-steel stamping manufacturing industry.Investigationand Certificationof Representatives:existence of question : Com-pany refuses to bargain until union is certified by Board ; election necessary.Unit Appropriate for CollectiveBargaining:production and. maintenance em-ployees paid on an hourly or piece-work basis, including employees in shippingdepartment, truck drivers, and firemen, but excluding executives, sales em-ployees, office and clerical employees, superintendent, assistant superintendent,formen, supervisory employees, watchmen, timekeepers, shop clerks, and costclerks ; agreement as to.Mr. Edwin C. Morsch,of Jamaica, N. Y., for the Company.Mr. Jerome Y. Sturm,of New York City, for the Union.Miss Marcia Bert mark,of counsel to the Board.DECISION.ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn September 24, 1941, International Association of Machinists,Lodge 295, District 15, A. F. of L., herein called the Union, filed withthe Regional Director for the Second Region (New York City) a peti-tion alleging that a question affecting commerce had arisen concerningthe representation of employees of Keiner-Williams Stamping Co.,Richmond Hill, New York, herein called the Company, and requestingan investigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On October 8, 1941, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Act.and Article III, Section 3, of National Labor Relations Board Rules.and Regulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On October 9, 19419 the Regional Director issued a notice of hearing,,copies of which were duly served upon the Company and the Union.,36 N. L. R. B., No. 96.478 ..KEINER-WILLIAMS STAMPINGCO.479Pursuant to notice, a hearing was held on October 11, 1941,. at. NewYork City, before Frederick R. Livingston, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theUnion were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that no preju-dicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYKeiner-Williams Stamping Co., a New York corporation, is engagedin the manufacture and processing of milk cans, ice-cream cans, milk-bottle cases, and sheet-steel stampings. Its principal office is at Rich-mond Hill, New York. Approximately 90 per cent of the rawmaterials used by the Company, consisting of sheet steel, wire, tin, lum-ber, and drop forgings, are shipped to it from outside New York. Dur-ing the period from April 1, 1941, to October 1, 1941, the Companypurchased approximately $280,000 worth of such raw materials out-side the State of New York. During the same period the Companysold finished products worth approximately $400,000, of which about662/3 per cent were shipped to places outside the State of New York.The Company admits that it is engaged in commerce within the mean-ing of the Act..II.THE ORGANIZATION INVOLVEDInternational Association of Machinists, Lodge 295, District 15, is alabor organization affiliated with the American Federation of Labor.It admits to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Union apparently began organizing employees of the Companyin August 1941_ The Company refused to bargain with the Union untilit is certified by the Board.There was introduced -in evidence a statement by the Regional Di-rector which indicates that the Union represents a substantial numberof employees of the Company.''The Regional Director's statement shows that the Union submitted 261 authorizationcards,ofwhich 256 contained apparently genuine original signatures and of which 5contained hand-printed names.The Company employs about 300 persons. 480DECISIONS _OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION-UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Company describedin Section I, above, has a close, intimate, and. substantial relation totrade, traffic, and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE APPROPRIATE UNITThe Company and the Union agreed, and we'find, that all productionand maintenance employees paid on an hourly or piece work basis,including employees in the shipping department, truck drivers, andfiremen, but excluding executives, sales employees, office and clericalemployees, superintendent, assistant superintendent, foremen, super-visory employees, watchman, timekeepers, shop clerks, and cost clerks,constitute a unit appropriate for the purposes of collective bargaining.We further find that such unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Union requested that it be certified upon the basis of the author-ization cards submitted to the Regional Director:Neither the cardsnor a pay roll of the Company was submitted in evidence at thehearing.We find that the question concerning representation whichhas arisen can best be resolved by holding an election by secret ballot.The parties agreed that, in the event the Board should order an elec-tion, the Company's pay roll of September 17, 1941, should be usedto determine those eligible to vote.Persons eligible to participate inthe election shall be the employees in the appropriate unit who wereemployed by the Company during the pay-roll period ending Septem-ber 17, 1941, subject to such limitations and additions as are hereinafterset forth in the DirectionUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Keiner-Williams Stamping Co., Richmond KE71NER-WILLIAMS SITAMPING CO.I481Hill, New York, within the meaning of Section 9 (c) and Section 2 (6)and (7) of the National Labor Relations Act.2.All produution and maintenance employees paid on an hourlyor piece-work basis, including employees in the shipping department,truck drivers, and firemen, but excluding executives, sales employees,office and clerical employees, superintendent, assistant superintendent,foremen, supervisory employees, watchman, timekeepers, shop clerks,and cost clerks, constituted a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Keiner-Williams Stamping Co., Richmond Hill, New York, anelection by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Rela-tions Board and subject to Article III, Section 9, of said Rules andRegulations, among all production and maintenance employees ofKeiner-Williams Stamping Co. paid on an hourly or piece-work basis,including employees in the shipping department, truck drivers, andfiremen, who were employed during the pay-roll period ending Sep-tember 17, 1941, including employees who did not work during suchpay-roll period because they were ill or on vacation or in the activemilitary service or training of the United States, or temporarily laidoff, but excluding executives, sales employees, office and clerical em-ployees, superintendent, assistant superintendent, foremen, supervis-ory employees, watchman, timekeepers, shop clerks and cost clerks,and employees who have since quit or been discharged for cause, todetermine whether or not they desire to be represented by Interna-tional Association of Machinists, Lodge 295, District 15, A. F. of L.,for the purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Direction of Election.433118-42-vol. 3632 il_ SAME TITLE]CERTIFICATION OF REPRESENTATIVESNovember 27, 1941On October 29, 1941, the National Labor Relations Board issued.aDecision and Direction of Election in the above-entitled proceeding;;.'.Pursuant to the Direction of Election, an election by secret ballot was-conducted on November 3, 1941, under the direction and supervisionof the Regional Director for the Second Region (New York City).^On November 6, 1941, the Regional Director, acting pursuant to Ar-ticle III, Section 9, of National Labor Relations Board Rules and.Regulations-Series 2, as amended, issued and duly served upon the-parties an Election Report.No objections to the conduct of the ballot-or the Election Report have been filed by any of the parties.As to the balloting and its results, the Regional Director, reported:as follows :Total on eligibility list-------------------------------------278Total ballots cast-------------------------------------------236Total ballots challenged-------------------------------------9Total blank ballots-----------------------------------------0Total void ballots___________________________________________0Total valid ballots counted-----------------------------------Votes cast for International Association of Machinists, Lodge227295,District 15, A. F. of L-------------------------------- 216Votes cast against aforementioned union--------------------- 11By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9, ofNational Labor Relations Board Rules and Regulations-Series 2, as:amended,IT is MREBY CERTIFIED that International Association of Machinists,Lodge 295, District 15, A. F. of L., has been designated and selectedby a majority of the production and maintenance employees of_Keiner-Williams Stamping Co. paid on an hourly or piece-work basis,including employees in the shipping department, truck drivers, andfiremen, but excluding executives, sales employees, office and clerical136 N. L. R. B., No. 96.482 KETNER-WILLIAMS, s iiprnroco.483employees, superintendent, assistant superintendent, foremen, super-visory employees, watchman, timekeepers, shop clerks and cost clerks,as their representative for the purposes of collective bargaining, andthat, pursuant to Section 9 (a) of the Act, International Associationof Machinists, Lodge 295, District 15, A. F. of L. is the exclusive rep-resentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.36 N. L. R. B., No. 96a.